Citation Nr: 0703967	
Decision Date: 02/07/07    Archive Date: 02/14/07

DOCKET NO.  04-29 232	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for bronchitis.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

A. W. Harley, Associate Counsel




INTRODUCTION

The veteran had active service from July 1967 through July 
1969, from September 1971 through March 1973, and from March 
1975 through August 1985.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

The veteran is seeking service connection for bronchitis.  
Because VA has not yet met its duty to notify the veteran, 
this case is not ready for final adjudication.

38 C.F.R. § 3.159(b) (2006) requires VA to notify the veteran 
of any information and medical or lay evidence that is 
necessary to substantiate his claim.  The veteran initially 
filed his claim for service connection for bronchitis in May 
2000.  In April 2001 and again in January 2002, the RO sent 
letters to the veteran notifying him of the evidence needed 
to establish service connection on a direct basis under 
38 C.F.R. § 3.303 (2006).  In May 2003, however, the veteran 
submitted his notice of disagreement in which he claimed that 
his bronchitis is secondary to exposure to Agent Orange in 
service.  This brings up a claim for service connection on a 
presumptive basis under 38 C.F.R. § 3.307, 3.309 (2006).  The 
RO has not issued corrective notice to the veteran to include 
notice of the evidence necessary to establish presumptive 
service connection under 38 C.F.R. § 3.309(e), aside from 
that which appeared in the May 2004 Statement of the Case 
(SOC).  In Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006), the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) held that while VA's notice need 
not be contained in a single communication, post-decisional 
documents (e.g., Statements or Supplemental Statements of the 
Case) cannot satisfy the duty to notify.  The Federal Circuit 
further held that such notice should be sent prior to the 
appealed rating decision or, if sent after the rating 
decision, before a readjudication of the appeal.  Id.  
Because the veteran in this case has not been properly 
notified outside of the SOC, which is a readjudication of the 
appeal, a remand is required so that corrective notice may be 
issued.

Also, during the pendency of this appeal the United States 
Court of Appeals for Veterans Claims (Court) issued a 
decision in the appeal of Dingess v. Nicholson,  
19 Vet. App. 473 (2006), which placed two additional duties 
upon the VA.  Under Dingess, VA must also provide proper 
notice of the evidence required to establish the degrees of 
disability and the effective date of an award.  The notice 
provided to the veteran in this case is not in conformity 
with the Court's Dingess decision.  As such, this matter must 
also be remanded for corrective notice under Dingess.

Accordingly, the case is REMANDED for the following action:

1. Ensure that VA has met its duty to 
notify the veteran under 38 C.F.R. 
§ 3.159(b), including issuing corrective 
notice of the evidence necessary to 
establish presumptive service connection 
under 38 C.F.R. § 3.309(3), and corrective 
notice that is compliant with Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  

2. Readjudicate the veteran's service 
connection claim. If the benefits sought 
on appeal remain denied, the veteran and 
his accredited representative should be 
issued a supplemental statement of the 
case (SSOC) and given a reasonable 
opportunity to respond.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


